Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lakritz, J.), rendered December 1, 1987, convicting him of murder in the second degree (two counts), attempted robbery in the first degree (two counts), criminal possession of a weapon in the second degree (two counts), criminal possession of a weapon in the third degree (two counts), reckless endangerment in the first degree, and leaving the scene of an accident, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the defendant’s appeal from this Court’s affirmance of his conviction (see, People v Slaughter, 162 AD2d 640), the Court of Appeals remitted the matter to the Supreme Court, Queens County, for a de novo Huntley hearing and, in the event that the defendant prevailed at the hearing, a new trial (see, People v Slaughter, 78 NY2d 485). The defendant did not prevail at the Huntley hearing, which was held intermittently from December 4, 1992, through March 5, 1993, and we find *594that the court’s determination was supported by the record. Moreover, since the order of the Court of Appeals which conditioned a new trial on the defendant’s prevailing at the Huntley hearing is the law of the case, we affirm the defendant’s conviction (see, e.g., Martin v City of Cohoes, 37 NY2d 162, 165; People v Barnes, 155 AD2d 468; People v Taylor, 87 AD2d 771, affd 57 NY2d 729). Bracken, J. P., Thompson, Goldstein and Hart, JJ., concur.